               Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 1 of 43


                   1   LATHAM & WATKINS LLP                              LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)                 CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                            Kristen Clarke (pro hac vice pending)
                        Sadik Huseny (Bar No. 224659)                        kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                            Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                         jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                             Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar. No. 294263)                erosenberg@lawyerscommittee.org
                   5       shannon.lankenau@lw.com                        Dorian L. Spence (admitted pro hac vice)
                        Cindy Guan (Bar No. 317036)                          dspence@lawyerscommittee.org
                   6       cindy.guan@lw.com                              Maryum Jordan (admitted pro hac vice)
                       505 Montgomery Street, Suite 1900                     mjordan@lawyerscommittee.org
                   7   San Francisco, California 94111                    Ajay Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                               asaini@lawyerscommittee.org
                   8   Facsimile: 415.395.8095                           1500 K Street NW, Suite 900
                                                                         Washington, DC 20005
                   9   LATHAM & WATKINS LLP                              Telephone: 202.662.8600
                        Richard P. Bress (admitted pro hac vice)         Facsimile: 202.783.0857
               10          rick.bress@lw.com
                       555 Eleventh Street NW, Suite 1000                PUBLIC COUNSEL
               11      Washington, D.C. 20004                             Mark Rosenbaum (Bar No. 59940)
                       Telephone: 202.637.2200                               mrosenbaum@publiccounsel.org
               12      Facsimile: 202.637.2201                           610 South Ardmore Avenue
                                                                         Los Angeles, California 90005
               13      Attorneys for Plaintiffs City of San Jose,        Telephone: 213.385.2977
                       California; King County, Washington;              Facsimile: 213.385.9089
               14      Arlington County, Virginia; Harris County,        [Representation information listed below]
                       Texas; Black Alliance for Just Immigration; Sam
               15      Liccardo; Rodney Ellis; Zerihoun Yilma; Lovette
                       Kargbo-Thompson; and Santcha Etienne
               16
                                               UNITED STATES DISTRICT COURT
               17                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      CITY OF SAN JOSE, CALIFORNIA; KING                      CASE NO. 5:20-cv-05167-LHK
                       COUNTY, WASHINGTON; ARLINGTON
               20      COUNTY, VIRGINIA; HARRIS COUNTY, TEXAS;                 FIRST AMENDED
                       BLACK ALLIANCE FOR JUST IMMIGRATION, a                  COMPLAINT FOR
               21      California nonprofit corporation; SAM LICCARDO;         DECLARATORY AND
                       RODNEY ELLIS; ZERIHOUN YILMA; LOVETTE                   INJUNCTIVE RELIEF
               22      KARGBO-THOMPSON; and SANTCHA ETIENNE,
               23                        Plaintiffs,                           THREE-JUDGE COURT
                              vs.                                              REQUESTED PURSUANT
               24                                                              TO 28 U.S.C. § 2284
                       DONALD J. TRUMP, in his official capacity as
               25      President of the United States; WILBUR L.
                       ROSS, JR., in his official capacity as
               26      Secretary of Commerce; U.S. DEPARTMENT OF
                       COMMERCE; U.S. CENSUS BUREAU; and
               27      STEVEN DILLINGHAM, in his official capacity as
                       Director of the U.S. Census Bureau,
               28                         Defendants.

                                                                                         FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                           CASE NO. 5:20-cv-05167-LHK
               Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 2 of 43


                   1                                           INTRODUCTION

                   2          1.      On July 21, 2020, President Donald J. Trump issued a Presidential Order titled

                   3   “Memorandum Excluding Illegal Aliens From the Apportionment Base Following the 2020

                   4   Census” (the “Apportionment Exclusion Order”). The Apportionment Exclusion Order states

                   5   that, for the first time in this country’s history, undocumented immigrants will not be treated as

                   6   “persons” under the Constitution. In spite of the Constitution’s plain text and drafting history, in

                   7   spite of precedent, in spite of statutory command, and in spite of the unbroken practice of every

                   8   administration since 1790, the President has declared that he will “exclude from the

                   9   apportionment base aliens who are not in a lawful immigration status.” To accomplish this, he

               10      has ordered the Secretary of Commerce to provide him with 2020 decennial census information

               11      “to carry out” his objective. 85 Fed. Reg. 44679 (July 23, 2020) (Attachment 1). The

               12      President’s stated justification for reversing our country’s democratic tradition is his personal

               13      view of a nation “more consonant with the principles of representative democracy.”

               14             2.      The Apportionment Exclusion Order is illegal. It violates the Constitution and the

               15      Census Act, and it discriminates against people based on race, ethnicity, and national origin in

               16      violation of the Due Process and Equal Protection Clauses. By this Complaint, Plaintiffs seek

               17      declaratory and injunctive relief invalidating the Order and ensuring that it does not taint or

               18      subvert the ongoing 2020 Census or the apportionment process.

               19             3.      The Apportionment Exclusion Order violates the plain text of the Constitution.

               20      The Constitution’s Apportionment Clause, as amended by the Fourteenth Amendment, states that

               21      Representatives “shall be apportioned among the several States . . . according to their respective

               22      Numbers,” U.S. Const. art. I, § 2, cl. 3; id. amend. XIV, § 2, which requires “counting the whole

               23      number of persons in each State,” U.S. Const. amend. XIV, § 2. When the drafters meant to

               24      exclude certain classes of persons, they said so expressly, e.g., “excluding Indians not taxed.” Id.

               25      No provision excludes undocumented immigrants residing in the United States. And regardless

               26      of their immigration status, the Supreme Court has squarely held that undocumented immigrants

               27      are persons under the Constitution. See, e.g., Plyler v. Doe, 457 U.S. 202, 210 (1982)

               28
                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1                           CASE NO. 5:20-cv-05167-LHK
               Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 3 of 43


                   1   (“Whatever his status under the immigration laws, an alien is surely a ‘person’ in any ordinary

                   2   sense of that term.”).

                   3          4.      The Apportionment Exclusion Order also violates the plain text of the Census

                   4   Act. 13 U.S.C. § 141; see also 2 U.S.C. § 2a(a). The Census Act directs the Secretary of

                   5   Commerce to administer the census and to report to the President “the tabulation of total

                   6   population by States . . . as required for the apportionment of Representatives in Congress among

                   7   the several States.” 13 U.S.C. § 141(b). The President is then required to transmit to Congress

                   8   “a statement showing the whole number of persons in each State, excluding Indians not taxed, as

                   9   ascertained under the . . . decennial census of the population, and the number of Representatives

               10      to which each State would be entitled under an apportionment of the then existing number of

               11      Representatives by the method known as the method of equal proportions.” 2 U.S.C. § 2a(a).

               12      The Order violates the Act by directing the Secretary (and by extension the Department of

               13      Commerce and its officials), in the decennial census report, to transmit information that does not

               14      actually include the correct population for apportionment, so that the President can exercise his

               15      purported “discretion” to miscount persons.

               16             5.      Defendants’ own statements make clear their intent to effectuate the

               17      Apportionment Exclusion Order by determining the number of undocumented persons in each

               18      State through the use of statistical sampling or reliance on incomplete administrative records.

               19      Use of either of these methods will violate the Census Act and the Constitution. The use of

               20      statistical sampling to estimate the population of undocumented immigrants in each State

               21      violates the Constitution’s and the Census Act’s prohibitions against the use of statistical

               22      sampling in connection with the apportionment of congressional representatives. U.S. Const. art.

               23      I, § 2, cl. 3; 13 U.S.C. § 195. And relying in the alternative on a patchwork of administrative

               24      records that the Administration has admitted are inaccurate will lead to an unlawfully and

               25      unconstitutionally inaccurate population count for apportionment.

               26             6.      By excluding undocumented immigrants from the definition of persons for

               27      apportionment purposes, the Apportionment Exclusion Order abandons over two hundred years

               28      of consensus among all three branches of government, through Republican and Democratic

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        2                          CASE NO. 5:20-cv-05167-LHK
               Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 4 of 43


                   1   administrations alike. Since the Nation’s founding, every administration has understood that

                   2   requirement to mean what it says: “person” means “person.” And every administration that has

                   3   addressed the issue, including those of Ronald Reagan and George H.W. Bush, has rejected any

                   4   claim that undocumented immigrants are not among the “whole number of persons in each

                   5   State.” U.S. Const. amend. XIV, § 2. But under this Apportionment Exclusion Order, all

                   6   “persons” somehow becomes “all persons except those the sitting president in any given census

                   7   year may deem unworthy of inclusion.” No President has ever been granted, and no President

                   8   has, unfettered discretion to rewrite the Constitution and 200 years of history through such

                   9   personal fiat.

               10              7.       One year ago, the United States Supreme Court held that the Secretary of

               11      Commerce’s claimed justification for inserting a question about citizenship in the census was “a

               12      distraction” and “contrived.” Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2575-76 (2019).

               13      Here, once again, the stated reason for defining undocumented immigrants as non-persons is

               14      contrived. The Order itself reveals that the President’s intent is to reapportion congressional

               15      seats away from disfavored States such as California and to dilute the congressional

               16      representation of ethnic and racial minorities. That plan follows a consistent history of actions

               17      and statements by the President and his advisors showing that the Apportionment Exclusion

               18      Order is motivated by an intent to discriminate against these ethnic and racial minorities.

               19              8.       The Apportionment Exclusion Order advances an unprecedented effort to alter the

               20      basis of our representative democracy, heedless of the plain constitutional and statutory text,

               21      precedent, and unbroken historical practice. Plaintiffs seek declarative and injunctive relief to

               22      ensure that it does not succeed.

               23                                         JURISDICTION AND VENUE

               24              9.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1346(a), and

               25      1361.

               26              10.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)(2) and (e)(1).

               27      Defendants are United States officers or agencies sued in their official capacities, a substantial

               28

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         3                          CASE NO. 5:20-cv-05167-LHK
               Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 5 of 43


                   1   part of the events or omissions giving rise to this action have occurred or will occur in this

                   2   district, and one or more Plaintiffs reside in this district.

                   3           11.     This Court may grant declaratory and injunctive relief under 28 U.S.C. §§ 2201

                   4   and 2202.

                   5           12.     The proper intradistrict assignment for this action is the San Jose Division, in light

                   6   of the location of Plaintiffs City of San Jose, Santa Clara County, and the Mayor of San Jose,

                   7   Sam Liccardo.

                   8                              REQUEST FOR THREE-JUDGE COURT

                   9           13.     Plaintiffs respectfully request that a three-judge court be convened to hear this

               10      case.

               11              14.     Section 2284(b)(1) specifically requires that:

               12                      Upon the filing of a request for three judges, the judge to whom the
                                       request is presented shall, unless he determines that three judges are
               13                      not required, immediately notify the chief judge of the circuit, who
                                       shall designate two other judges, at least one of whom shall be a
               14                      circuit judge.
               15      28 U.S.C. § 2284(b)(1). This action warrants a three-judge court for two reasons.
               16              15.     First, pursuant to 28 U.S.C. § 2284(a), a “district court of three judges shall be
               17      convened . . . when an action is filed challenging the constitutionality of the apportionment of
               18      congressional districts or the apportionment of any statewide legislative body.” 28 U.S.C. §
               19      2284(a). Plaintiffs challenge the constitutionality of the Apportionment Exclusion Order, which
               20      by excluding from the apportionment base all persons who are not in a lawful immigration status,
               21      will misapportion congressional districts.
               22              16.     Second, Plaintiffs challenge Defendants’ use of any statistical method for
               23      enumerating the total undocumented population to determine the population for purposes of the
               24      apportionment of Representatives in Congress, in violation of 13 U.S.C. § 195, in connection
               25      with the 2020 Census. Pursuant to Public Law No. 105-119, § 209(e)(1), 111 Stat. 2440 (1997)
               26      (13 U.S.C. § 141 note(e)(1)), consideration of this claim “shall be heard and determined by a
               27      district court of three judges in accordance with section 2284 of title 28, United States Code.”
               28

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           4                        CASE NO. 5:20-cv-05167-LHK
               Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 6 of 43


                   1                                                PARTIES

                   2          A.      Plaintiffs

                   3          17.     Plaintiff City of San Jose is a municipal corporation in the County of Santa Clara,

                   4   California. It is the tenth-largest city in the United States, with an estimated population of

                   5   1,927,852. Since its founding, San Jose has always been a home to immigrant communities.

                   6   Today, nearly 40 percent of its population was born in another country, and nearly one-third of

                   7   its population is of Hispanic, Latinx, Black, or African American origin. San Jose is part of

                   8   California’s 17th congressional district. It brings this action on its own behalf as a municipal

                   9   corporation.

               10             18.     Plaintiff King County is a municipal corporation organized as a home rule charter

               11      county and political subdivision under the laws of the State of Washington. It is the most

               12      populous county in Washington, encompassing the cities of Seattle, Bellevue, Kent, Redmond,

               13      among others. In 2019, the Census Bureau estimated that King County’s population was

               14      2,252,782. Approximately 21 percent of its population is made up of immigrants, a

               15      large majority of whom come from Asia, Latin America, and Africa. King County is represented

               16      in Washington’s 1st, 7th, 8th, and 9th congressional districts. It brings this action on its own

               17      behalf as a municipal corporation.

               18             19.     Plaintiff Arlington County is a political subdivision of the Commonwealth of

               19      Virginia. The 2010 Census reported that Arlington County had a population of 207,627. In

               20      2019, the Census Bureau estimated that Arlington’s population was 236,842. Approximately 23

               21      percent of Arlington County’s population is made up of immigrants, most of whom are Hispanic.

               22      Arlington County is part of Virginia’s 8th congressional district. It brings this action on its own

               23      behalf as a political subdivision of the Commonwealth of Virginia.

               24             20.     Plaintiff Harris County is a political subdivision of the State of Texas, existing

               25      under the Texas Constitution and the laws of the State of Texas. Harris County is the most

               26      populous county in Texas and the third most populous county in the United States. In 2019, the

               27      Census Bureau estimated that Harris County’s population was 4,713,325, of which 26.1 percent

               28      was foreign born. Approximately 43.7 percent of Harris County’s population is Hispanic or

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        5                           CASE NO. 5:20-cv-05167-LHK
               Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 7 of 43


                   1   Latinx and 20 percent of its population is Black or African American. Harris County is

                   2   represented in Texas’ 2nd, 7th, 9th, 10th, 18th, 22nd, 29th, and 36th congressional districts. It

                   3   brings this action on its own behalf as a political subdivision of the State of Texas.

                   4           21.      Plaintiff Black Alliance for Just Immigration (“BAJI”) is a nonprofit organization

                   5   organized and existing under the laws of California, with offices in California, Florida, Georgia,

                   6   and New York. BAJI collaborates with African Americans and Black immigrants to organize

                   7   and advocate for equal and just laws in their communities. BAJI campaigns to advance racial

                   8   justice and provides partner organizations with varied assistance—particularly on immigration

                   9   policy—and it spends significant resources educating its partner organizations, individuals, and

               10      other constituents through presentations, workshops, publications, technical assistance, and

               11      trainings. BAJI is a membership organization, and its members either pay dues or volunteer their

               12      time to support the organization. Members also actively participate in BAJI’s self-governance

               13      and decision-making at the local level.

               14              22.      Plaintiff Sam Liccardo is the Mayor of the City of San Jose. He is a resident and

               15      citizen of Santa Clara County, California, where he is registered to vote and regularly exercises

               16      his right to vote.

               17              23.      Plaintiff Rodney Ellis is a Harris County Commissioner and former Texas State

               18      Senator for the 13th State Senate District in Texas. He is a resident and citizen of Houston,

               19      Texas in Harris County, where he is registered to vote and regularly exercises his right to vote.

               20              24.      Plaintiff Zerihoun Yilma is the Board Chair of BAJI. He is a resident and citizen

               21      of Los Angeles County, California, where he is registered to vote and regularly exercises his

               22      right to vote.

               23              25.      Plaintiff Lovette Kargbo-Thompson is an Organizer and Member of BAJI. She is

               24      a resident and citizen of Lawrenceville, Georgia, where she is registered to vote and regularly

               25      exercises her right to vote.

               26              26.      Plaintiff Santcha Etienne is an Organizer and Member of BAJI. She is a resident

               27      and citizen of North Miami, Florida, where she is registered to vote and regularly exercises her

               28      right to vote.

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        6                           CASE NO. 5:20-cv-05167-LHK
               Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 8 of 43


                   1           B.      Defendants

                   2           27.     Defendant Donald J. Trump is the President of the United States and is sued in his

                   3   official capacity.

                   4           28.     President Trump issued the Apportionment Exclusion Order that announced that

                   5   undocumented immigrants will not be counted in the apportionment for the House of

                   6   Representatives, contrary to the Constitution and 2 U.S.C. § 2a(a). The Apportionment

                   7   Exclusion Order directs the Secretary of Commerce to aid the President in carrying out this

                   8   determination. It orders the Secretary (and by extension, the Department of Commerce and the

                   9   Census Bureau/Census Bureau officials who are within the Department of Commerce), in

               10      preparing the decennial census report, to provide the President with information that excludes all

               11      undocumented immigrants and therefore does not include the correct population for

               12      apportionment, tainting and subverting the census and apportionment process. Declaratory relief

               13      against the President is needed to prevent the unconstitutional and unlawful conduct directed by

               14      the Order.

               15              29.     Defendant Wilbur L. Ross is the Secretary of the U.S. Department of Commerce

               16      and is sued in his official capacity. Secretary Ross oversees the U.S. Department of Commerce,

               17      the Census Bureau, the decennial census, and the census tabulations reported to the President.

               18              30.     Defendant U.S. Department of Commerce is a cabinet agency within the

               19      Executive Branch responsible for administering the decennial census and transmitting its

               20      tabulations to the President.

               21              31.     Defendant Census Bureau is an agency within the Department of Commerce

               22      responsible for planning and administering the decennial census.

               23              32.     Defendant Steven Dillingham is the Director of the Census Bureau and is sued in

               24      his official capacity.

               25              33.     As an agency within the Department of Commerce, the Census Bureau is under

               26      Secretary Ross’s supervision, but is directly headed by Director Dillingham.

               27              34.     The Apportionment Exclusion Order requires Secretary Ross, the Department of

               28      Commerce, the Census Bureau, and Director Dillingham to take “all appropriate action” to

                                                                                              FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       7                          CASE NO. 5:20-cv-05167-LHK
               Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 9 of 43


                   1   provide the President with a census decennial report that excludes undocumented immigrants

                   2   from the apportionment calculation. There is no reason to believe that these Defendants have

                   3   refused to comply with the Order or subsequent directives related to the Order. Relief against

                   4   Secretary Ross, the Department of Commerce, the Census Bureau, and Director Dillingham is

                   5   necessary to ensure that the apportionment process is conducted lawfully.

                   6                                            ALLEGATIONS

                   7          A.      The Constitution Requires Apportioning Members of the House of

                   8                  Representatives Based on the Total Number of Persons Residing in Each

                   9                  State

               10             35.     A plain text reading of the Constitution provides a sufficient basis to resolve this

               11      matter in plaintiffs’ favor. Article I, Section 2, Clause 3 (the “Apportionment Clause”) expressly

               12      addresses the apportionment of Representatives:

               13                     Representatives . . . shall be apportioned among the several States
                                      . . . according to their respective Numbers, which shall be
               14                     determined by adding to the whole Number of free Persons,
                                      including those bound to Service for a Term of Years, and excluding
               15                     Indians not taxed, three fifths of all other Persons. The actual
               16                     Enumeration shall be made within three Years after the first Meeting
                                      of the Congress of the United States, and within every subsequent
               17                     Term of ten Years, in such Manner as they shall by Law direct.

               18      U.S. Const. art. I, § 2, cl. 3 (emphasis added).
               19             36.     The Fourteenth Amendment, enacted in the wake of the Civil War, eliminated the
               20      Apportionment Clause’s three-fifths component and provided that Representatives must be
               21      apportioned based on “the whole number of persons in each State, excluding Indians not taxed.”
               22      U.S. Const. amend. XIV, § 2 (emphasis added).
               23             37.     The Constitution “was written to be understood by the voters; its words and
               24      phrases were used in their normal and ordinary as distinguished from technical meaning.” Dist.
               25      of Columbia v. Heller, 554 U.S. 570, 576 (2008) (citation omitted). And when that ordinary
               26      meaning is clear, “there is no room for construction and no excuse for interpolation or addition.”
               27      United States v. Sprague, 282 U.S. 716, 731 (1931). Here, the meaning of constitutional
               28      provisions specifying “persons” is unambiguous and thus controlling.

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            8                      CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 10 of 43


                   1          38.     The ordinary meaning of “person” remains the same today as it was when the

                   2   Constitution and the Fourteenth Amendment were ratified. “Person” means a human being. See,

                   3   e.g., Person, Samuel Johnson, A Dictionary of the English Language (6th ed. 1785) (“A general

                   4   loose term for a human being; one; a man.”); Person, Noah Webster, American Dictionary of the

                   5   English Language (1865) (“[A] living human being; a man, woman, or child; an individual of the

                   6   human race.”); Person, Merriam-Webster Online Dictionary (“1. Human, Individual”),

                   7   https://www.merriam-webster.com/dictionary/person (last visited July 27,

                   8   2020)[https://perma.cc/S58J-7F97]. That ordinary meaning of person does not exclude persons

                   9   who are undocumented immigrants.

               10             39.     The broader text of the Constitution also makes clear that the Framers knew that

               11      the word “person” encompasses all human beings. When the Framers sought to exclude certain

               12      classes of persons residing in the United States, they did so expressly: They excluded “Indians

               13      not taxed,” and they discounted the value for enumeration purposes of persons who were not

               14      “free”—i.e., slaves—by forty percent. U.S. Const. art. I, § 2, cl. 3. The drafters of the

               15      Fourteenth Amendment, in turn, retained the exclusion of “Indians not taxed,” but abolished the

               16      three-fifths clause. See U.S. Const. amend. XIV, § 2. Under basic interpretative principles, the

               17      drafters’ choice to “explicitly enumerate[] certain exceptions” to the general rule that all persons

               18      are to be included means that “additional exceptions are not to be implied, in the absence of

               19      evidence of a contrary . . . intent.” Class v. United States, 138 S. Ct. 798, 808 (2018) (quoting

               20      Andrus v. Glover Constr. Co., 446 U.S. 608, 616-17 (1980)). Cf. Pine Grove Tp. v. Talcott, 86

               21      U.S. 666, 674-75 (1873) (applying to the Constitution the canon that when one or more things of

               22      a class are expressly mentioned, others of the same class are excluded).

               23             40.     The intended inclusive meaning of “persons” in the Apportionment Clause and

               24      Section 2 of the Fourteenth Amendment is confirmed further by binding precedent interpreting

               25      the meaning of the same word used elsewhere in the Constitution and, specifically, the

               26      Fourteenth Amendment. “When seeking to discern the meaning of a word in the Constitution,

               27      there is no better dictionary than the rest of the Constitution itself.” Ariz. State Legislature v.

               28      Ariz. Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2680 (2015) (Roberts, C.J., dissenting)

                                                                                                 FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         9                           CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 11 of 43


                   1   (collecting cases); see also Hurtado v. California, 110 U.S. 516, 534-35 (1884) (“due process”

                   2   had the same meaning in the Fourteenth and Fifth Amendments because “the same phrase was

                   3   employed”); Martin v. Hunter’s Lessee, 14 U.S. 304, 329, 1 Wheat. 304, 329 (1816) (examining

                   4   the use of the phrase “shall be vested” in locations across the Constitution to determine its

                   5   consistent meaning).

                   6          41.     In Yick Wo v. Hopkins, 118 U.S. 356 (1886), the Supreme Court held that the

                   7   “persons” protected by Section 1 of the Fourteenth Amendment and the Fifth Amendment’s Due

                   8   Process Clause include everyone in the United States: “The fourteenth amendment to the

                   9   constitution is not confined to the protection of citizens. . . . [Its due process and equal

               10      protection] provisions are universal in their application, to all persons within the territorial

               11      jurisdiction, without regard to any differences of race, of color, or of nationality.” Id. at 369.

               12      The Court reiterated this principle in Zadvydas v. Davis, 533 U.S. 678 (2001), stating that

               13      “persons” under the Due Process Clause includes everyone “within the United States, including

               14      aliens, whether their presence here is lawful, unlawful, temporary, or permanent.” Id. at 693

               15      (collecting cases). There is a strong presumption that the word carries the same comprehensive

               16      meaning in the Apportionment Clause and Section 2 of the Fourteenth Amendment.

               17             42.     The Framers of the Constitution reflected their understanding of the breadth of the

               18      term “persons” in another provision too. See U.S. Const. art. I, § 9, cl. 1 (using “persons” to

               19      refer to slaves who could be “[i]mport[ed]” into the United States until 1808). And, when the

               20      drafters of the Fourteenth Amendment intended to describe a narrower class than all persons,

               21      they chose a narrower term. Section 1, for instance, differentiates between “persons” in the

               22      Citizenship, Equal Protection, and Due Process Clauses, and “citizens” in the Privileges and

               23      Immunities Clause. U.S. Const. amend. XIV, § 1. When the drafters of the Fourteenth

               24      Amendment sought to qualify “persons” by whether they are citizens of the United States and of

               25      the State wherein they reside, they did so explicitly. See U.S. Const. amend. XV, § 1 (“All

               26      persons born or naturalized in the United States and subject to the jurisdiction thereof, are

               27      citizens of the United States and of the State wherein they reside.”) (emphasis added).

               28

                                                                                                 FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         10                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 12 of 43


                   1           43.    Section 2 of the Fourteenth Amendment likewise differentiates between “persons”

                   2   and “citizens.” The first sentence requires “counting the whole number of persons in each State,

                   3   excluding Indians not taxed.” U.S. Const. amend. XIV, § 2. By contrast, the second sentence is

                   4   limited to “citizens”: “But when the right to vote at any election . . . is denied to any of the male

                   5   inhabitants of such State, being twenty-one years of age, and citizens of the United States, . . . the

                   6   basis of representation therein shall be reduced in the proportion which the number of such male

                   7   citizens shall bear to the whole number of male citizens twenty-one years of age in such State.”

                   8   Id. The use of these two different words in Section 2 is not accidental. To the contrary, “[f]rom

                   9   [a] difference of phraseology, . . . a difference of constitutional intention may, with propriety, be

               10      inferred. It is hardly to be presumed that the variation in the language could have been

               11      accidental. It must have been the result of some determinate reason.” Martin, 14 U.S. at 334

               12      (Story, J.).

               13              44.    The Framers would have been aware that choosing the word “persons” would

               14      include at least women, children, bound servants—and aliens, since the same article of the

               15      Constitution grants Congress the power “to establish an uniform Rule of Naturalization.” U.S.

               16      Const. art. 1, § 8, cl. 4; see also Garza v. Cty. of Los Angeles, 918 F.2d 763, 774 (9th Cir. 1990)

               17      (“The framers were aware that this apportionment and representation base would include

               18      categories of persons who were ineligible to vote—women, children, bound servants, convicts,

               19      the insane, and, at a later time, aliens.”). And ultimately the Framers adopted without comment

               20      or debate the term “persons” in place of the phrase “free citizens and inhabitants” as the basis for

               21      apportionment in the House. See 2 Records of the Federal Convention of 1787, pp. 571, 590-91

               22      (M. Farrand ed. 1911).

               23              45.    Interpreting “person” according to its ordinary, inclusive meaning is also the

               24      reading most consistent with the Framers’ theory of representative democracy. In the Federalist

               25      Papers, James Madison explained that it “is a fundamental principle of the proposed constitution

               26      that as the aggregate number of representatives allotted to the several states, is to be . . . founded

               27      on the aggregate number of inhabitants; so, the right of choosing this allotted number in each

               28      state, is to be exercised by such part of the inhabitants, as the state itself may designate.” The

                                                                                                 FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        11                           CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 13 of 43


                   1   Federalist No. 54, p. 284 (James Madison) (G. Carey & J. McClellan eds. 2001). This means

                   2   that “the basis of representation in the House was to include all inhabitants—although slaves

                   3   were counted as only three-fifths of a person—even though States remained free to deny many of

                   4   those inhabitants the right to participate in the selection of their representatives.” Evenwel v.

                   5   Abbott, 136 S. Ct. 1120, 1127 (2016). “Endorsing apportionment based on total population,

                   6   Alexander Hamilton declared: ‘There can be no truer principle than this—that every individual

                   7   of the community at large has an equal right to the protection of government.’” Id. (citing 1

                   8   Records of the Federal Convention of 1787, p. 473 (M. Farrand ed. 1911)).

                   9           46.     The drafting history of the Fourteenth Amendment likewise confirms that the

               10      word “persons” does not exclude undocumented immigrants. The 39th Congress, which enacted

               11      the Fourteenth Amendment, began its first session on December 4, 1865, shortly after the Civil

               12      War (and two days before ratification of the Thirteenth Amendment). Cong. Globe, 39th Cong.,

               13      1st Sess. 1, 3 (Dec. 4, 1865). Because recently freed slaves had become “free Persons” and not

               14      “other Persons” under the Enumeration Clause, they had greater weight in apportionment, and

               15      Southern representation in Congress was expected to increase significantly. See William W. Van

               16      Alstyne, The Fourteenth Amendment, the “Right” to Vote, and the Understanding of the Thirty-

               17      Ninth Congress, 1965 Sup. Ct. Rev. 33, 46 [“Van Alstyne, The Fourteenth Amendment”];

               18      Gregory E. Maggs, A Critical Guide to Using the Legislative History of the Fourteenth

               19      Amendment to Determine The Amendment’s Original Meaning, 4 Conn. L. Rev. 1069, 1089-90

               20      (2017); Oregon v. Mitchell, 400 U.S. 112, 157 (1970) (Harlan, J., concurring in part and

               21      dissenting in part).

               22              47.     The 39th Congress actively debated several different methods for calculating

               23      apportionment, including whether to base apportionment on the population of voters, citizens, or

               24      all persons residing in a State. See generally Van Alstyne, The Fourteenth Amendment, 1965

               25      Sup. Ct. Rev. at 45-48; Fed’n for Am. Immigration Reform (FAIR) v. Klutznick, 486 F. Supp.

               26      564, 576 (D.D.C. 1980). At the time of the debate, non-citizens were counted in determining

               27      representation in Congress. See, e.g., Cong. Globe, 39th Cong., 1st Sess. 353 (Jan. 22, 1866)

               28      (statement of Rep. Rogers) (“Every man in this House knows perfectly well in the several States

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        12                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 14 of 43


                   1   a person under the age of twenty-one years cannot vote, unnaturalized citizens cannot vote, and

                   2   the whole class of females, constituting nearly one half of the population of this country, cannot

                   3   vote; yet for these persons the States are entitled to representation.”).

                   4          48.     Some in Congress advocated apportionment based on the number of voters

                   5   instead of the number of persons, for two reasons: to deal with the changing composition of

                   6   Congress that would occur were the then-current population-based apportionment to continue,

                   7   and to encourage expansion of the franchise to the freed slaves. See Van Alstyne, The

                   8   Fourteenth Amendment, 1965 Sup. Ct. Rev. at 46-47. But the voter-based apportionment

                   9   proposal was met with the objection that “population is the true basis of representation,” Cong.

               10      Globe, 39th Cong., 1st Sess. 141 (Jan. 8, 1866) (statement of Rep. Blaine), and practical

               11      concerns about States with roughly the same population but vastly different number of voters.

               12      Id.

               13             49.     Both houses of the 39th Congress extensively discussed continued inclusion of

               14      non-citizens in apportionment in the debate over whether it would be equitable to stop using

               15      population as the basis for apportionment. See, e.g., id. at 359 (Jan. 22, 1866) (statement of Rep.

               16      Conkling) (“Many of the large States now hold their representation in part by reason of their

               17      aliens, and the Legislatures and people of these States are to pass upon the amendment. It must

               18      be acceptable to them.”).

               19             50.     This drafting history demonstrates that congressional supporters and opponents of

               20      population-based apportionment knew that the outcome of the debate would affect the counting

               21      of non-citizens. And ultimately both the Senate and the House roundly rejected the proposal to

               22      base representation on the voting population rather than the total population. See Cong. Globe,

               23      39th Cong., 1st Sess. 2991 (June 6, 1866) (proposal defeated 31-7 in the Senate); id. at 535, 538

               24      (Jan. 31, 1866) (proposal defeated 131-29 in the House). Instead, the 39th Congress retained the

               25      Constitution’s principle of apportioning Representatives based on total population.

               26

               27

               28

                                                                                                   FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        13                             CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 15 of 43


                   1           B.      Uniform Historical Practice Confirms That The Constitution Means

                   2                   What It Says

                   3           51.     Unbroken historical practice confirms what the constitutional text and drafting

                   4   history make plain: the apportionment must be based on the enumeration of all persons residing

                   5   in each State, regardless of legal status.

                   6           52.     When interpreting the Constitution, courts consistently turn to historical practice

                   7   for guidance. See, e.g., Evenwel, 136 S. Ct. at 1132 (“What constitutional history and our prior

                   8   decisions strongly suggest, settled practice confirms.”); see generally William Baude,

                   9   Constitutional Liquidation, 71 Stan. L. Rev. 1 (2019). And that historical sword cuts both

               10      ways—it can condone or condemn. For instance, in NLRB v. Noel Canning, the Court upheld the

               11      constitutionality of certain types of recess appointments based in large part on the “longstanding

               12      ‘practice of the government.’” 573 U.S. 513, 525 (2014) (quoting McCulloch v. Maryland, 4

               13      Wheat. 316, 401 (1819)). This year, by contrast, the Supreme Court invalidated the structure of

               14      an independent agency, noting that sometimes “the most telling indication of [a] severe

               15      constitutional problem . . . is a lack of historical precedent to support it.” Seila Law LLC v.

               16      Consumer Fin. Prot. Bureau, 140 S. Ct. 2183, 2201 (2020) (internal quotation marks omitted).

               17              53.     Historical practice has played a particularly salient role in cases involving the

               18      census, like this one. Just last year the Supreme Court noted in a census case that its

               19      “interpretation of the Constitution is guided by a Government practice that has been open,

               20      widespread, and unchallenged since the early days of the Republic.” Dep’t of Commerce v. New

               21      York, 139 S. Ct. at 2567 (citation omitted). That same theme is recurrent in the Supreme Court’s

               22      other cases addressing the census. See, e.g., Wisconsin v. City of New York, 517 U.S. 1, 21

               23      (1996) (emphasizing “the importance of historical practice in” understanding the Enumeration

               24      Clause); Franklin, 505 U.S. at 806 (examining the history of the administration of the census to

               25      determine whether the Secretary had violated the Enumeration Clause); United States Dep’t of

               26      Commerce v. Montana, 503 U.S. 442, 465 (1992) (examining the historical practice of

               27      apportionment under Article I, Section 2 to inform its meaning).

               28

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        14                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 16 of 43


                   1          54.     Here, the exclusion of undocumented persons from the census’s apportionment

                   2   base would contradict over two centuries of consistent practice. From the very first census, the

                   3   population base for purposes of apportionment has always included all persons residing in the

                   4   United States, including undocumented persons.

                   5          55.     Close historical analogues to undocumented persons demonstrate that the census

                   6   must count all persons residing in a State, regardless of whether they are residing in that State

                   7   with the right papers or not. For example, in the 1860 Census—the only one conducted after

                   8   Congress enacted the Fugitive Slave Act of 1850 (which required free States to cooperate with

                   9   the capture and return of escaped slaves within their borders, who were deemed to have no

               10      lawful presence there, see 9 Stat. 462-65 (1850)) but before ratification of the Thirteenth

               11      Amendment—the census explicitly counted fugitive slaves in Northern States as part of the “free

               12      colored population,” despite their unlawful residence in those States. See Bureau of the Census,

               13      Population of The United States in 1860, at vi-vii, xi, xv-xvi (Gov’t Printing Office 1864)

               14      (discussing changes in the fugitive slave population from 1850 to 1860),

               15      [https://perma.cc/H5GS-3M8V].

               16             56.     Throughout the two-hundred-year history of the United States, the census has

               17      always reflected the settled understanding that all persons residing in the United States—citizens

               18      and non-citizens alike—must be counted to fulfill the Constitution’s “actual Enumeration”

               19      mandate. U.S. Const., art. I, § 2, cl. 3; Klutznick, 486 F. Supp. at 576; see also Plyler, 457 U.S.

               20      at 210 (holding that the Equal Protection Clause applies to persons who are in the country

               21      without proper authorization because “[w]hatever his status under the immigration laws, an alien

               22      is surely a ‘person’ in any ordinary sense of that term”).

               23             57.     During the first half of the 20th century, a variety of proposals were made in

               24      Congress to exclude aliens from the apportionment base, but it was recognized that such a result

               25      would require a constitutional amendment. For example, in 1929, the Senate Legislative

               26      Counsel concluded that, without a constitutional amendment, “statutory exclusion of aliens from

               27      the apportionment base would be unconstitutional.” Klutznick, 486 F. Supp. 564, 576-77

               28

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       15                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 17 of 43


                   1   (D.D.C.) (three-judge court), appeal dismissed, 447 U.S. 916 (1980) (citing 71 Cong. Rec. 1821

                   2   (1929)).

                   3          58.     Again in 1940, Congress considered whether “aliens who are in this country in

                   4   violation of law have the right to be counted and represented.” Id. (quoting 86 Cong. Rec. 4372

                   5   (1940)). Representative Celler of New York explained:

                   6                  The Constitution says that all persons shall be counted. I cannot
                                      quarrel with the founding fathers. They said that all should be
                   7                  counted. We count the convicts who are just as dangerous and just
                                      as bad as the Communists or as the Nazis, as those aliens here
                   8                  illegally, and I would not come here and have the temerity to say
                   9                  that the convicts shall be excluded, if the founding fathers say they
                                      shall be included. The only way we can exclude them would be to
               10                     pass a constitutional amendment.

               11      Id. (quoting 86 Cong. Rec. 4372 (1940)) (emphasis added). On this basis, Congress rejected a

               12      proposal to exclude “aliens” from the apportionment base. See id.

               13             59.     More recently, in the 111th Congress, Joint Resolution 11 proposed an

               14      amendment to the Constitution to apportion based only on citizenship. See H.R.J. Res. 11, 111th

               15      Cong. (2009). Other than being referred to committees, no action was taken.

               16             60.     The Executive Branch, too, has repeatedly recognized—under Presidents of both

               17      parties—that the Constitution requires congressional apportionment based on total population,

               18      irrespective of citizenship or immigration status.

               19             61.     For example, in 1980, under President Jimmy Carter, private plaintiffs filed a

               20      lawsuit in the District of Columbia seeking to exclude “illegal aliens” from the census and the

               21      congressional apportionment base. Klutznick, 486 F. Supp. at 565. Opposing the suit, the U.S.

               22      Department of Justice (“DOJ”) told the court that the plaintiffs “s[ought] a radical revision of the

               23      constitutionally mandated system for allocation of Representatives to the States of the Union and

               24      an equally radical revision of the historic mission of the decennial census.” Federal Defs.’ Post-

               25      Arg. Mem. at 1, Klutznick, No. 79-3269 (D.D.C. filed Feb. 15, 1980).

               26             62.     “[F]or 200 years,” DOJ told courts, “the decennial census has counted all

               27      residents of the states irrespective of their citizenship or immigration status,” and those numbers

               28      were used for apportionment. Id. Given “the clear and unequivocal language of Section 2 of the

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       16                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 18 of 43


                   1   Fourteenth Amendment,” DOJ argued that the “radical revision” that the plaintiffs sought could

                   2   come only from “a constitutional amendment.” Id. DOJ also explained that such a revision

                   3   would be “patently unfair” to residents of communities in which undocumented immigrants live,

                   4   as undocumented immigrants “demand[] precisely the same level of the services from the

                   5   municipalities and states in which [they] reside as do all other citizens.” Id. at 12.

                   6          63.     In 1988, under President Ronald Reagan, the Director of the Office of

                   7   Management and Budget sought the views of DOJ on yet another proposal to exclude “illegal

                   8   aliens” from congressional apportionment base. DOJ concluded that the proposed legislation

                   9   was “unconstitutional.” Letter from Thomas M. Boyd, Acting Assistant Attorney General, dated

               10      June 29, 1988, at 5 (included in 1990 Census Procedures and Demographic Impact on the State

               11      of Michigan: Hearing Before the Committee on Post Office and Civil Service, House of

               12      Representatives, One Hundredth Congress, Second Session, June 24, 1988 at 240 (United States:

               13      U.S. Government Printing Office 1988)). In DOJ’s view, it was “clear” that, under the

               14      Fourteenth Amendment, “all persons, including aliens residing in this country, [must] be

               15      included” in the congressional apportionment base. Id. at 2 (emphasis added). In fact, DOJ

               16      noted, the Reconstruction Congress “rejected arguments that representation should be based on

               17      people with permanent ties to the country” and “consciously chose to include aliens.” Id. at 2-3.

               18             64.     In its 1988 opinion, DOJ explained that, for apportionment purposes, the

               19      Fourteenth Amendment does not distinguish between “aliens” who are and are not lawfully

               20      present in the United States. Furthermore, DOJ explained, in analyzing the Fourteenth

               21      Amendment, “the Supreme Court . . . has read the word ‘person’ to include illegal aliens.” Id. at

               22      3-4 (citing Plyler, 457 U.S. at 210).

               23             65.     In 1989, under President George H. W. Bush, DOJ issued a similar opinion. Once

               24      again, a Senator had “requested the views of the Department of Justice concerning the

               25      constitutionality of proposed legislation excluding illegal or deportable aliens from the decennial

               26      census count.” Letter from Carol T. Crawford, Assistant Attorney General, dated Sept. 22, 1989,

               27      at 1, 135 Cong. Rec. S12235 (1989). DOJ responded that “section two of the Fourteenth

               28      Amendment which provides for ‘counting the whole number of persons in each state’ and the

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        17                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 19 of 43


                   1   original Apportionment and Census Clauses of Article I section two of the Constitution require

                   2   that inhabitants of States who are illegal aliens be included in the census count.” Id. (emphasis

                   3   added). At that time, current Attorney General William Barr was the head of DOJ’s Office of

                   4   Legal Counsel. In that position, he would be expected to have reviewed and approved the DOJ

                   5   opinion.

                   6          66.     In 2015, under President Barack Obama, DOJ again concluded that Article I, § 2

                   7   and the Fourteenth Amendment “were purposely drafted to refer to ‘persons,’ rather than to

                   8   voters, and to include people who could not vote”—specifically including “aliens.” Br. for the

                   9   United States as Amicus Curiae, Evenwel v. Abbott, No. 14-940, at 18 (quoting Cong. Globe,

               10      39th Cong., 1st Sess. 141, 359), 2015 U.S. S. Ct. Briefs LEXIS 3387. In DOJ’s words, this is

               11      because “the federal government act[s] in the name of (and thereby represent[s]) all people,

               12      whether they [are] voters or not, and whether they [are] citizens or not.” Id. at 19.

               13             67.     In preparation for the 2020 Census, the Bureau solicited and received two rounds

               14      of public comment on the Census Residence Rule and Residence Situations “to allow the public

               15      to recommend any changes they would like to be considered for the 2020 Census” with respect

               16      to “where people are counted.” Final 2020 Census Residence Criteria and Residence Situations,

               17      83 Fed. Reg. 5525, 5526 (2018). As with the residence rules governing prior censuses, the

               18      Census Bureau’s 2020 Residence Rule requires that “[c]itizens of foreign countries living in the

               19      United States” be “[c]ounted at the U.S. residence where they live and sleep most of the time.”

               20      Id. at 5533.

               21             68.     This aligns with the census concept of “usual residence,” which “is grounded in

               22      the law providing for the first census, the Act of March 1, 1790, expressly specifying that

               23      persons be enumerated at their ‘usual place of abode.’” 83 Fed. Reg. at 5526. The Census

               24      Bureau promulgates such criteria as to every decennial census. See U.S. Census, 2020 Census

               25      Residence Criteria and Residence Situations (Feb. 25, 2020), https://www.census.gov/programs-

               26      surveys/decennial-census/2020-census/about/residence-rule.html [https://perma.cc/5W42-

               27      NCQ7].

               28

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       18                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 20 of 43


                   1           69.     Until now, no President of any political party has deviated from the understanding

                   2   of the Framers and drafters of the Fourteenth Amendment that congressional apportionment must

                   3   be based on total population, irrespective of citizenship or immigration status. Nor, until now,

                   4   has any President sought to exclude from the apportionment base any class of persons residing in

                   5   the United States, regardless of whether they are eligible to vote, are U.S. citizens, or

                   6   undocumented immigrants.

                   7           70.     The judiciary, too, has consistently shared this understanding. For over fifty

                   8   years, the Supreme Court has found it “abundantly clear . . . that in allocating Congressmen the

                   9   number assigned to each state should be determined solely by the number of the State’s

               10      inhabitants.” Wesberry v. Sanders, 376 U.S. 1, 13 (1964). Just four years ago, the Supreme

               11      Court stated that the Constitution “select[s] . . . total population as the basis for allocating

               12      congressional seats, . . . whether or not [individuals] qualify as voters.” Evenwel, 136 S. Ct. at

               13      1129 (emphasis added). No court in the United States has ever held otherwise.

               14              C.      The Census Act Likewise Requires Apportionment Based on the Total

               15                      Number of Persons Residing in Each State

               16              71.     The Enumeration Clause and Fourteenth Amendment empower Congress to enact

               17      legislation governing administration of the census and apportionment. In the Census Act of

               18      1954, Congress delegated to the Secretary of Commerce responsibility for administering the

               19      census, including supervision of the Census Bureau. 13 U.S.C. §§ 1, 2, 4; 68 Stat. 1012 (1954);

               20      90 Stat. 2459 (1976); see also 32 Stat. 51 (1902) (creating “Census Office”); 32 Stat. 825 (1903)

               21      (housing “Census Office” within the Department of Commerce and Labor).

               22              72.     The Census Act mandates that “[t]he Secretary shall, in the year 1980 and every

               23      10 years thereafter, take a decennial census of population as of the first day of April of such

               24      year.” It authorizes the Secretary to conduct the census “in such form and content as he may

               25      determine.” 13 U.S.C. § 141(a). Under the direction of the Secretary and the Bureau Director,

               26      the Bureau conducts the constitutionally required census every ten years by counting all U.S.

               27      residents in the place where they live. The Census Bureau’s rules state that its enumeration

               28      procedures “are guided by the constitutional and statutory mandates to count all residents of the

                                                                                                  FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         19                           CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 21 of 43


                   1   several states,” including “[c]itizens of foreign countries living in the United States.” U.S.

                   2   Census Bureau, Residence Criteria and Residence Situations for the 2020 Census of the United

                   3   States at 1-2 (emphasis added), https://www.census.gov/content/dam/Census/programs-

                   4   surveys/decennial/2020-census/2020-Census-Residence-Criteria.pdf (last accessed July 27,

                   5   2020).

                   6            73.   The Census Act also sets forth the procedure and timeline for distribution and use

                   7   of the results of the decennial census, instructing the Secretary to submit to the President “[t]he

                   8   tabulation of total population by States . . . as required for the apportionment of Representatives

                   9   in Congress among the several States.” 13 U.S.C. § 141(b) (emphasis added).

               10               74.   Thereafter, the President must “transmit to the Congress a statement showing the

               11      whole number of persons in each State excluding Indians not taxed, as ascertained under the . . .

               12      decennial census of the population, and the number of Representatives to which each State

               13      would be entitled under an apportionment of the then existing number of Representatives by the

               14      method known as the method of equal proportions, no State to receive less than one Member.” 2

               15      U.S.C. § 2a(a) (emphasis added).

               16               75.   The “method of equal proportions” is a method of apportionment based on each

               17      State’s population designed to minimize disparities in “population per Representative” among

               18      States. 71 Cong. Rec. at 4965 (Mar. 2 1929) (“Memorandum on the Method of Equal

               19      Proportions” by Professor Edward Huntington noting unanimous adoption of method by

               20      Advisory Committee of the Census); 67 Cong. Rec. at 7078 (Apr. 7, 1926) (Advisory Committee

               21      report describing method as providing “an apportionment in which the ratios between the

               22      representation and the population of the Several States are as nearly alike as possible”). The

               23      Department of Justice has recognized that the method of equal proportions relies on each State’s

               24      total population. Br. for Appellants, Dep’t of Commerce v. Montana, 503 U.S. 442 (1992), 1992

               25      WL 672939, at *9-11 (“Under all of the methods, the formula for establishing each State’s

               26      priorities has as its numerator the population of the State.”).

               27               76.   “Each State shall be entitled . . . to the number of Representatives shown in the

               28      [President’s] statement” and “no State to receive less than one Member.” 2 U.S.C. § 2a(b). “It

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        20                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 22 of 43


                   1   shall be the duty of the Clerk of the House of Representatives, within fifteen calendar days after

                   2   the receipt of such statement, to send to the executive of each State a certificate of the number of

                   3   Representatives to which such State is entitled under this section.” Id.

                   4          D.      The Census Act and Enumeration Clause of the Constitution Require an

                   5                  Accurate Enumeration and Prohibit the Use of Statistical Sampling to

                   6                  Determine the Total Population for Congressional Apportionment

                   7          77.     The Census Act expressly prohibits “the use of the statistical method known as

                   8   ‘sampling’ in carrying out” “the determination of population for purposes of apportionment of

                   9   Representatives in Congress among the several States[.]” 13 U.S.C. § 195.

               10             78.     The Supreme Court has held squarely that 13 U.S.C. § 195 “prohibits the use of

               11      sampling in calculating the population for purposes of apportionment.” Dep’t of Commerce v.

               12      U.S. House of Representatives, 525 U.S. 316, 340 (1999).

               13             79.     The Supreme Court explained further that 13 U.S.C. § 195 prohibits the use of

               14      statistical sampling for apportionment purposes, “[w]hether used as a ‘supplement’ or as a

               15      ‘substitute.’” Id. at 342.

               16             80.     Likewise, the Constitutional mandate to make an “actual Enumeration” requires

               17      the Census Bureau to make an actual count. The use of statistical sampling to estimate “the

               18      whole number of persons in each State” . . . in lieu of any effort to actually count such persons

               19      violates the constitutional requirement of an “actual Enumeration.” U.S. Const. art. I, § 2, cl. 3;

               20      see U.S. House of Representatives, 525 U.S. at 346-47 (Scalia, J. concurring in part)

               21      (“Dictionaries roughly contemporaneous with the ratification of the Constitution demonstrate

               22      that an ‘enumeration’ requires an actual counting, and not just an estimation of number.”).

               23             81.     The Supreme Court has recognized that the Enumeration Clause embodies a

               24      “strong constitutional interest in accuracy,” and observed that “the Framers expected census

               25      enumerators to seek to reach each individual household” when making determinations that bear

               26      on apportionment. Utah v. Evans, 536 U.S. 452, 477-78 (2002). To the extent other “methods

               27      substitute for any such effort, it may be argued that the Framers did not believe that the

               28      Constitution authorized their use.” Id.

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       21                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 23 of 43


                   1          82.     Defendants recently conceded these points. When Secretary Ross issued his

                   2   memorandum reinstating a citizenship question on the 2020 Census, he repeatedly emphasized

                   3   the importance of “complete and accurate data” and stated that “it is [] incumbent upon the

                   4   Department [of Commerce] and Census Bureau to make every effort to provide a complete and

                   5   accurate decennial census” in order to secure the “foundational elements of our democracy,”

                   6   “including apportionment of Congressional seats among states.” Memorandum to Karen Dunn

                   7   Kelley, Under Secretary for Economic Affairs, from the Sec’y of Commerce on Reinstatement of

                   8   a Citizenship Question on the 2020 Decennial Census Questionnaire, at 1, 8 (Mar. 26, 2018),

                   9   https://www.commerce.gov/sites/default/files/2018-03-26_2.pdf.

               10             83.     Thereafter, when the State of New York and others challenged the addition of a

               11      citizenship question to the 2020 Census as a violation of (inter alia) the Enumeration Clause, the

               12      Department of Justice—on behalf of Defendants—recognized that “the Constitution’s reference

               13      to ‘actual Enumeration’ is simple: population [for purposes of apportionment] is to be

               14      determined through a person-by-person headcount, rather than through estimates or

               15      conjecture.” Br. in Support of Defendants’ Mot. to Dismiss (ECF No. 155) at 30, New York v.

               16      Dep’t of Commerce, No. 1:18-cv-02921-JMF (S.D.N.Y. filed May 25, 2018) (emphasis added);

               17      see also id. at 25 (stating that the Enumeration Clause “provides a simple judicial standard for

               18      determining the constitutionality” of a practice used in creating data used for apportionment: “the

               19      Secretary must perform a person-by-person headcount, rather than an estimate of population”

               20      (emphasis added)).

               21             84.     Consistent with the Constitution’s demand for an “actual Enumeration,” starting

               22      “[f]rom the very first census” in 1790, “Congress has prohibited the use of statistical sampling in

               23      calculating the population for purposes of apportionment.” House of Representatives, 525 U.S.

               24      at 335. Instead, it has required that “enumeration . . . be made by an actual inquiry at every

               25      dwelling-house . . . and not otherwise.” Id. (emphasis added) (quoting Act of Mar. 26, 1810, § 1,

               26      2 Stat. 565-66).

               27

               28

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       22                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 24 of 43


                   1          E.      President Trump’s Unlawful Apportionment Exclusion Order

                   2          85.     Despite the Constitution’s unambiguous command and two centuries of consistent

                   3   practice, President Trump, on July 21, 2020, issued the Apportionment Exclusion Order,

                   4   excluding undocumented persons from the apportionment base following the 2020 Census and

                   5   ordering the Secretary of Commerce to use the census reporting process to facilitate that

                   6   exclusion. Contemporaneously, the President issued a statement that he is “directing the

                   7   Secretary of Commerce to exclude illegal aliens from the apportionment base following the 2020

                   8   census.” See Statement from the President Regarding Apportionment (July 21, 2020),

                   9   https://www.whitehouse.gov/briefings-statements/statement-president-regarding-apportionment/.

               10             86.     Although the Apportionment Exclusion Order is styled a “Memorandum,” that

               11      label has no legal significance—because the Order’s language and its publication in the Federal

               12      Register confirm that it has binding legal force and effect. See 44 U.S.C. § 1505(a) (requiring

               13      executive documents with “general applicability and legal effect” to be published in the Federal

               14      Register); Excluding Illegal Aliens From the Apportionment Base Following the 2020 Census, 85

               15      Fed. Reg. 44679 (July 23, 2020) (“order[ing]” that action be taken). And “there is no substantive

               16      difference in the legal effectiveness of an executive order and a presidential directive that is

               17      styled other than as an executive order.” Legal Effectiveness of a Presidential Directive, as

               18      Compared to an Executive Order, 24 Op. O.L.C. 29 (2000); see also Medellin v. Texas, 552 U.S.

               19      491, 524 (2008) (analyzing presidential memorandum’s legal effects under Youngstown tripartite

               20      framework for executive action).

               21             87.     Section 1 of the Apportionment Exclusion Order provides the purported authority

               22      for the President’s action. It states that “Congress has charged the Secretary of Commerce (the

               23      Secretary) with directing the conduct of the decennial census in such form and content as the

               24      Secretary may determine (13 U.S.C. 141(a)).” Apportionment Exclusion Order § 1. It also

               25      states that “[t]he President, by law, makes the final determination regarding the ‘whole number

               26      of persons in each State,’ which determines the number of Representatives to be apportioned to

               27      each State, and transmits these determinations and accompanying census data to the Congress (2

               28

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        23                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 25 of 43


                   1   U.S.C. 2a(a)).” Id. The Apportionment Exclusion Order then asserts that the President has

                   2   “discretion to settle the apportionment.” Id.

                   3             88.   Section 1 of the Apportionment Exclusion Order observes that the Constitution’s

                   4   requirement that “persons in each State, excluding Indians not taxed” be enumerated in the

                   5   census “has been interpreted to mean that only the ‘inhabitants’ of each State should be

                   6   included.” Id. The Order then claims that the President has discretion “to determine who

                   7   qualifies as an ‘inhabitant.’” Id.

                   8             89.   Purportedly in the exercise of that discretion, the Apportionment Exclusion Order

                   9   announces that the President has “determined that respect for the law and protection of the

               10      integrity of the democratic process warrant the exclusion of illegal aliens from the apportionment

               11      base,” without regard to whether they reside in the United States. Id. § 2. The Apportionment

               12      Exclusion Order also sets forth the President’s motivation: he wants to punish States like

               13      California and Washington that, he says, have adopted “policies that encourage illegal aliens to

               14      enter this country” by diminishing their “representation in the House of Representatives.” Id.

               15      Indeed, the Order specifically identifies “one State [that] is home to more than 2.2 million illegal

               16      aliens, constituting more than 6 percent of the State’s entire population,” and states that “two or

               17      three” congressional seats would be allocated in this State than would otherwise be allocated not

               18      counting those undocumented persons. On information and belief, that “one State” is California,

               19      where Plaintiffs City of San Jose, BAJI, Sam Liccardo, and Zerihoun Yilma are located. See

               20      Pew Research Center, U.S. unauthorized immigrant population estimate by state, 2016 (Feb. 5,

               21      2019), https://www.pewresearch.org/hispanic/interactives/u-s-unauthorized-immigrants-by-

               22      state/.

               23                90.   To implement the Apportionment Exclusion Order, the President orders the

               24      Secretary of Commerce, “[i]n preparing his report to the President under section 141(b) of title

               25      13 . . . to provide information permitting the President, to the extent practicable, to exercise the

               26      President’s discretion to carry the policy . . . .” Apportionment Exclusion Order § 3. In other

               27      words, the Secretary is directed to provide information in the census report he is statutorily

               28

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         24                         CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 26 of 43


                   1   required to transmit to the President that will enable the President to categorize undocumented

                   2   immigrants as “non-persons” and thereby exclude them from the apportionment calculation.

                   3          91.      The President’s stated legal justification for this action is that the Constitution’s

                   4   requirement that “persons in each State, excluding Indians not taxed” be enumerated in the

                   5   census “has never been understood to include in the apportionment base every individual

                   6   physically present within a State’s boundaries at the time of the census. Instead, he notes, the

                   7   term ‘persons in each State’ has been interpreted to mean that only the ‘inhabitants’ of each State

                   8   should be included.” Id. § 1. The Apportionment Exclusion Order states that “[d]etermining

                   9   which persons should be considered ‘inhabitants’ for the purposes of apportionment requires the

               10      exercise of judgment,” and it defends excluding undocumented persons as an exercise of that

               11      judgment. Id.

               12             92.      That rationale is contrived. Under the Constitution, Representatives are

               13      apportioned among the States by “counting the whole number of persons in each State.” U.S.

               14      Const. amend. XIV, § 2. Accepting that this means persons who actually reside in the United

               15      States, and that tourists are not included for these purposes, millions of undocumented persons in

               16      fact reside in California and the United States. They are not just tourists passing through. See,

               17      e.g., Brian Baker, Estimates of the Illegal Alien Population Residing in the United States:

               18      January 2015, Office of Immigration Statistics, Dep’t of Homeland Security (Dec. 2018),

               19      https://www.dhs.gov/sites/default/files/publications/18_1214_PLCY_pops-est-report.pdf

               20      (estimating 12 million undocumented immigrants living in the United States, and estimating 2.9

               21      million living in California).

               22             93.      The Order’s focus on “inhabitants” is immaterial. To begin, the Constitution

               23      speaks of “persons,” not “inhabitants.” But even if the term used were “inhabitants,” the result

               24      would be the same. The meaning of “inhabitant” (now, in 1787, and in 1865) is persons who

               25      reside in a place—without any overlay or additional requirement of legal documentation or

               26      status. See, e.g., Inhabitant, Samuel Johnson, A Dictionary of the English Language (6th ed.

               27      1785) (“Dweller; one that lives or refides [sic] in a place.”); Inhabitant, Noah Webster,

               28      American Dictionary of the English Language (1865) (“1. One who dwells or resides

                                                                                                 FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         25                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 27 of 43


                   1   permanently in a place, or who has a fixed residence, as distinguished from an occasional lodger

                   2   or visitor”); Inhabitant, Merriam-Webster Online Dictionary (“one that occupies a particular

                   3   place regularly, routinely, or for a period of time”), https://www.merriam-

                   4   webster.com/dictionary/inhabitant (last visited July 27, 2020). “Inhabitant” is not restricted to

                   5   “citizen,” which connotes a particular relationship with the government, and which lawmakers in

                   6   1787, again in 1865, and again now, know very well how to use when they want to limit the

                   7   scope of persons to the smaller class of citizens of the United States alone. See, e.g., 2 Records

                   8   of the Federal Convention of 1787, pp. 182-83 (M. Farrand ed. 1911) (draft of Constitution

                   9   providing “proportions of direct taxation shall be regulated by the whole number of white and

               10      other free citizens and inhabitants, of every age, sex and condition, including those bound to

               11      servitude for a term of years, and three fifths of all other persons not comprehended in the

               12      foregoing description, (except Indians not paying taxes) . . . .”); U.S. Const. art. I, § 2, cl. 2 &

               13      § 3, cl. 2 (qualifications to be a Representative or Senator include “be[ing] nine years a Citizen

               14      of the United States” as well as “an inhabitant of that State [in or for] which he shall be chosen”);

               15      U.S. Const. amend. XIV, § 2 (referring to “male inhabitants of [a] State, being twenty-one years

               16      of age, and citizens of the United States”).

               17              F.      The Apportionment Exclusion Order Will Necessitate Reliance on Wholly

               18                      Incomplete and Inaccurate Data or the Use of Statistical Sampling

               19              94.     No Government agency has ever undertaken a person-by-person enumeration of

               20      undocumented immigrants in each State.

               21              95.     Following the Supreme Court’s decision last year enjoining Secretary Ross from

               22      including a citizenship question on the 2020 Census in Department of Commerce v. New York,

               23      139 S. Ct. at 2575-76, the President issued Executive Order Executive Order 13880 on July 11,

               24      2019, directing all executive agencies instead to provide the Department of Commerce with

               25      access to administrative records that may be useful in accomplishing the President’s objective of

               26      determining the number of citizens and non-citizens in the country.

               27              96.     On August 3, 2020, the Census Bureau announced that it is “continu[ing] its work

               28      on meeting the requirements of Executive Order 13880 issued July 11, 2019 and the Presidential

                                                                                                  FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         26                           CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 28 of 43


                   1   Memorandum issued July 21, 2020.” U.S. Census Bureau, Statement from U.S. Census Bureau

                   2   Director Steven Dillingham: Delivering a Complete and Accurate 2020 Census Count (Aug. 3,

                   3   2020), https://www.census.gov/newsroom/press-releases/2020/delivering-complete-accurate-

                   4   count.html.

                   5          97.     Without a 2020 Census question regarding immigration status, the Census Bureau

                   6   lacks the means to accurately enumerate the population of undocumented immigrants in each

                   7   State in order to exclude them from the total population apportionment count. The Department

                   8   of Commerce has expressly conceded that it “lack[s] . . . accurate estimates of the resident

                   9   undocumented population on a state-by-state basis.” Defs’ Supp. Rule 26(a)(1) Disclosures and

               10      Rule 26(a)(2)(C) Disclosures, State of Alabama v. Dep’t of Commerce, Case No. 2:18-cv-00772-

               11      RDP (N.D. Ala. March 13, 2020).

               12             98.     The administrative records, which the President has directed are to be the basis for

               13      the Department of Commerce’s enumeration of the undocumented population, are riddled with

               14      inaccuracies and inconsistencies. Jeffrey Mervis, Why the U.S. Census Bureau could have

               15      trouble complying with Trump’s order to count citizens, Science Mag. (Sept. 16, 2019),

               16      https://www.sciencemag.org/news/2019/09/why-us-census-bureau-could-have-

               17      troublecomplying-trump-s-order-count-citizens (detailing the “formidable challenge” in relying

               18      on administrative records); Ruth Greenwood, et al, Collection of State Administrative Records

               19      Data, OMB Control Number 0607-0995 (Jan. 17, 2020),

               20      https://campaignlegal.org/sites/default/files/2020-

               21      01/Final%20Campaign%20Legal%20Center%20Comment%20OMB%20Control%20No%2006

               22      07-0995.pdf (noting that “[s]tate administrative data on individual citizenship status are

               23      notoriously riddled with errors and outdated information” and “records misidentify naturalized

               24      U.S. citizens as non-U.S. citizens”); Jennifer Van Hook, Counting 11 million undocumented

               25      immigrants is easier than Trump thinks, The Conversation (July 17, 2019, 7:22 AM EDT),

               26      https://theconversation.com/counting-11-million-undocumented-immigrants-is-easier-than-

               27      trump-thinks-120459 (observing that administrative records provide “inconsistent information

               28      about the same person,” have “limited value for describing those who fall outside of the

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       27                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 29 of 43


                   1   administrative records system,” and will require researchers to “make assumptions about

                   2   coverage error”). Moreover, administrative records do not provide information as to lawful

                   3   immigration status, as opposed to citizenship, and cannot therefore be used to determine whether

                   4   census respondents are undocumented, as opposed to lawful, immigrants.

                   5          99.     In the absence of a means to accurately enumerate the total population excluding

                   6   undocumented immigrants, the Census Bureau will have no choice but to rely either on statistical

                   7   sampling to estimate the number of undocumented persons in each State or on inaccurate

                   8   administrative records regarding citizenship in order to deliver to the President an apportionment

                   9   base that excludes undocumented immigrants from the “whole number of persons in each State.”

               10             100.    The Government has already admitted that Defendants may use statistical

               11      modeling to estimate the undocumented population and thereby calculate an apportionment

               12      population that excludes undocumented immigrants. In separate litigation, Department of Justice

               13      attorney Stephen Ehrlich recently stated that there may be a need for “some statistical modeling”

               14      in order to effectuate the Apportionment Exclusion Order, though the Government had not yet

               15      “formulated a methodology.” Hansi Lo Wang, Trump Sued Over Attempt To Omit Unauthorized

               16      Immigrants From A Key Census Count, N.P.R. (July 24, 2020, 10:11 AM ET),

               17      https://www.npr.org/2020/07/24/894322040/trump-sued-for-attempt-to-omitunauthorized-

               18      immigrants-from-a-key-census-count.

               19             101.    When asked at a recent congressional hearing how the Census Bureau intends to

               20      calculate the number of undocumented immigrants in each State, the Bureau’s current Director,

               21      Defendant Dillingham, responded that its “experts” would “look at our administrative data and

               22      any [other] data that we have,” including data obtained from outside sources, then “determine . . .

               23      the [President’s desired] statistic” by “appl[ying]” unspecified “methodologies” to that data.

               24      Oversight Committee, Counting Every Person: Hearing on Safeguarding the 2020 Census

               25      Against the Trump Administration’s Unconstitutional Attacks, YouTube (July 29, 2020),

               26      https://www.youtube.com/watch?v=SKXS8e1Ew7c.

               27             102.    Because actual enumeration of undocumented immigrants is not possible, any

               28      quantification of undocumented immigrants that the Secretary of Commerce would provide to

                                                                                              FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       28                         CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 30 of 43


                   1   the President pursuant to the Apportionment Exclusion Order, or that the President would

                   2   thereafter rely upon in preparing the apportionment base for transmission to Congress, would

                   3   violate 13 U.S.C. § 195 or 2 U.S.C. § 2a(a) and the Enumeration Clause of the U.S. Constitution.

                   4          G.      Harm to Plaintiffs

                   5          103.    Plaintiffs incorporate by reference the above allegations in this Complaint.

                   6          104.    Millions of undocumented immigrants reside in California and the United States.

                   7          105.    The voting power of Plaintiffs Sam Liccardo, Rodney Ellis, Zerihoun Yilma,

                   8   Lovette Kargbo-Thompson, and Santcha Etienne will be diluted by the Apportionment Exclusion

                   9   Order because, by excluding millions of persons from the apportionment count, it will likely

               10      cause their home states of California, Texas, Florida, and possibly Georgia to have fewer

               11      Representatives. See Dep’t of Commerce v. U.S. House of Representatives, 525 U.S. 316, 330-

               12      33 (1999) (state’s expected loss of a Representative following reapportionment conferred

               13      standing on the state’s voters).

               14             106.    BAJI is harmed because the Apportionment Exclusion Order already has caused,

               15      and absent relief in this action will continue to cause, BAJI to divert resources—including time

               16      and money—from other important matters that it ordinarily would be addressing through

               17      presentations, workshops, publications, technical assistance, and trainings. As another federal

               18      court has already found, and the Supreme Court upheld on review, undocumented immigrants

               19      already have a high nonresponse rate to the census. See New York v. United States Dep’t of

               20      Commerce, 351 F. Supp. 3d 502, 578-85 (S.D.N.Y. 2019), aff’d in relevant part, rev’d in part

               21      and remanded sub nom. Dep’t of Commerce v. New York, 139 S. Ct. 2551 (2019). The

               22      Administration’s announced decision to exclude all undocumented persons from the

               23      apportionment calculations, and to require that the Department of Commerce and by extension

               24      the Census Bureau report such information to the President, will further discourage

               25      undocumented immigrants from responding to the ongoing 2020 Census, because of fear that the

               26      government will identify and retaliate against undocumented persons who fill out the census.

               27      BAJI has spent and, absent relief in this action will continue to spend, additional time and

               28

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       29                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 31 of 43


                   1   resources educating and encouraging its partners and constituents to appropriately fill out the

                   2   census in order to counteract the chilling effect of the Apportionment Exclusion Order.

                   3          107.    The exclusion of undocumented persons from the Representatives apportionment

                   4   among the States also will frustrate and undermine BAJI’s core mission of promoting equal and

                   5   just laws through building coalitions and initiating campaigns with African Americans and Black

                   6   immigrants, and fostering racial, economic, and social equality for the communities it serves.

                   7   See Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982); see also Fair Hous. of Marin v.

                   8   Combs, 285 F.3d 899, 905 (9th Cir. 2002); E. Bay Sanctuary Covenant v. Barr, No. 19-16487,

                   9   2020 WL 3637585, at *9 (9th Cir. July 6, 2020).

               10             108.    In addition, BAJI is indirectly harmed by the injuries to its individual members,

               11      including Plaintiffs Yilma, Kargbo-Thompson, and Etienne set forth above, and thus has

               12      associational standing to sue on behalf of those injured members. Just as Plaintiffs Yilma,

               13      Kargbo-Thompson, and Etienne have standing to sue in their own right, other BAJI members are

               14      similarly situated. The interests sought to be protected by this Complaint are germane to BAJI’s

               15      purpose as an organization, including having legal apportionment in the House to build coalitions

               16      and initiate campaigns with African Americans and Black immigrants. The claims and relief

               17      requested here do not require participation of BAJI’s individual members. See Hunt v. Wash.

               18      State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977); Am. Diabetes Ass’n v. United States

               19      Dep’t of the Army, 938 F.3d 1147, 1155 (9th Cir. 2019).

               20             109.    Finally, all Plaintiffs—Sam Liccardo, Rodney Ellis, Zerihoun Yilma, Lovette

               21      Kargbo-Thompson, Santcha Etienne, BAJI, the City of San Jose, King County, Arlington

               22      County, and Harris County—will be harmed by the chilling effect of the Apportionment

               23      Exclusion Order on the response rate to the ongoing 2020 Census, as discussed above. As noted,

               24      the Order’s announcement that undocumented immigrants will not be counted in the

               25      apportionment base is likely to disproportionately suppress the response rate from undocumented

               26      immigrants. And the lower response rate from undocumented immigrants caused by the Order

               27      will harm all Plaintiffs by diminishment of political representation, loss of federal funds,

               28      degradation of census data, and diversion of resources.

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       30                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 32 of 43


                   1                                          CLAIMS FOR RELIEF

                   2                                 FIRST CLAIM FOR RELIEF
                           Violation of Apportionment and Enumeration Clauses, and Fourteenth Amendment
                   3                            (U.S. Const., art. I, § 2; amend. XIV, § 2)
                   4          110.    Plaintiffs incorporate by reference the above allegations in this Complaint.
                   5          111.    The Apportionment and Enumeration Clauses provide that “Representatives . . .
                   6   shall be apportioned among the several States . . . according to their respective Numbers, which
                   7   shall be determined” based on the number of “persons” in each state according to an “actual
                   8   Enumeration.” U.S. Const. art. I, § 2.
                   9          112.    The Fourteenth Amendment requires the apportioning of Representatives among
               10      the States based on “the whole number of persons in each State.” U.S. Const., amend. XIV, § 2.
               11             113.    Constitutional text, history, and precedent recognize undocumented immigrants as
               12      persons, and millions of them reside in the United States.
               13             114.    The Apportionment Exclusion Order denies that undocumented immigrants are
               14      “persons” for purposes of apportionment and directs that they all be excluded from the
               15      apportionment base following the 2020 Census.
               16             115.    These constitutional violations have caused, are causing, and absent relief in this
               17      action will continue to cause harm to Plaintiffs as alleged above, and there is a substantial
               18      likelihood that the requested relief will redress this harm.
               19                                     SECOND CLAIM FOR RELIEF
               20                Violation of the Fifth and Fourteenth Amendments—Malapportionment
                                                        (U.S. Const., amend. V, XIV)
               21
                              116.    Plaintiffs incorporate by reference the above allegations in this Complaint.
               22
                              117.    The Due Process Clause of the Fifth Amendment prohibits the federal
               23
                       government from denying equal protection of the law.
               24
                              118.    The Equal Protection Clause of the Fourteenth Amendment, made applicable to
               25
                       the federal government by the Due Process Clause of the Fifth Amendment, provides that the
               26
                       government may not “deny to any person within its jurisdiction the equal protection of the laws.”
               27
                       U.S. Const., amend. XIV, § 1, cl. 2.
               28

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        31                         CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 33 of 43


                   1          119.    The Equal Protection Clause prohibits malapportioned congressional districts.

                   2   See Evenwel, 136 S. Ct. at 1123-24; Wesberry v. Sanders, 376 U.S. 1 (1964); Reynolds v. Sims,

                   3   377 U.S. 533 (1964).

                   4          120.    The Apportionment Exclusion Order adopts an apportionment scheme that

                   5   excludes all undocumented immigrants, and therefore will lead to malapportionment by

                   6   providing fewer Representatives to States with higher populations of such persons.

                   7          121.    These constitutional violations have caused, are causing, and absent relief in this

                   8   action will continue to cause harm to Plaintiffs as alleged above, and there is a substantial

                   9   likelihood that the requested relief will redress this harm.

               10                                       THIRD CLAIM FOR RELIEF
                                                     Violation of Census Act—Ultra Vires
               11                                       (2 U.S.C. § 2a; 13 U.S.C. § 141)
               12             122.    Plaintiffs incorporate by reference the above allegations in this Complaint.
               13             123.    The Census Act, 13 U.S.C. § 141(b), requires the Secretary to administer the
               14      decennial census and thereafter report to the President a “tabulation of total population by States
               15      . . . as required for apportionment of Representatives in Congress.”
               16             124.    Title 2 U.S.C. § 2a(a) requires the President to transmit to Congress “a statement
               17      showing the whole number of persons in each State, excluding Indians not taxed, as ascertained
               18      under the . . . decennial census of the population, and the number of Representatives to which
               19      each State would be entitled under an apportionment of the then existing number of
               20      Representatives by the method known as the method of equal proportions.”
               21             125.    The Apportionment Exclusion Order violates these statutory mandates by
               22      directing the Secretary to report to the President apportionment data that is not based on the
               23      “total population” or the actual Enumeration of each State.
               24             126.    The Apportionment Exclusion Order violates these statutory mandates by
               25      determining that the President will transmit to Congress apportionment data that is not based on
               26      “the whole number of persons in each State” or “the method known as the method of equal
               27      proportions” and directing the Secretary of Commerce and other Defendants to facilitate this
               28      unlawful course of action.

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        32                         CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 34 of 43


                   1          127.    Defendants’ actions beyond the scope of statutory authority are ultra vires

                   2   pursuant to 2 U.S.C. § 2a(a) and 13 U.S.C. § 141, and thereby unlawful.

                   3          128.    These ultra vires violations have caused, are causing, and absent relief in this

                   4   action will continue to cause harm to Plaintiffs as alleged above, and there is a substantial

                   5   likelihood that the requested relief will redress this harm.

                   6                                FOURTH CLAIM FOR RELIEF
                                        Violation of Apportionment and Enumeration Clauses—
                   7         Prohibition on Use of Inaccurate and Incomplete Data and Statistical Sampling
                   8                                  (U.S. Const. art. I, § 2, cl. 3)
                              1.      Plaintiffs incorporate by reference the above allegations in this Complaint.
                   9
                              2.      The Apportionment and Enumeration Clauses provide that “Representatives . . .
               10
                       shall be apportioned among the several States . . . according to their respective Numbers, which
               11
                       shall be determined” based on the number of “persons” in each state according to an “actual
               12
                       Enumeration.” U.S. Const. art. I, § 2 (emphasis added).
               13
                              3.      The Supreme Court has recognized that the Enumeration Clause embodies a
               14
                       “strong constitutional interest in accuracy,” and that to the extent methods other than a person-
               15
                       by-person headcount are used, “it may be argued that the Framers did not believe that the
               16
                       Constitution authorized their use.” Utah, 536 U.S. at 478-77.
               17
                              4.      Because it has no means to accurately enumerate the total population excluding
               18
                       undocumented immigrants, the Apportionment Exclusion Order will necessitate the use of
               19
                       incomplete and inaccurate administrative records or statistical sampling to estimate the number
               20
                       of undocumented immigrants in order to exclude such persons from the “actual Enumeration”
               21
                       that forms the basis for apportionment of Representatives among the several States.
               22
                              5.      Reliance on incomplete and inaccurate administrative records or statistical
               23
                       sampling to exclude undocumented immigrants from the “the whole number of persons in each
               24
                       State” violates the Constitution’s requirement that an “actual Enumeration shall be made.” U.S.
               25
                       Const. art. I, § 2, cl. 3 (emphasis added).
               26

               27

               28

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        33                         CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 35 of 43


                   1             6.    These constitutional violations have caused, are causing, and absent relief in this

                   2   action will continue to cause harm to Plaintiffs as alleged above, and there is a substantial

                   3   likelihood that the requested relief will redress this harm.

                   4                                   FIFTH CLAIM FOR RELIEF
                                        Violation of Census Act—Prohibition on Statistical Sampling
                   5                                         (13 U.S.C. § 195)
                   6             7.    Plaintiffs incorporate by reference the above allegations in this Complaint.
                   7             8.    The Apportionment Exclusion Order also violates the Census Act’s prohibition on
                   8   the use of statistical sampling for the determination of population for purposes of apportionment
                   9   of Representatives in Congress. See 13 U.S.C. § 195.
               10                9.    The Census Act states, “Except for the determination of population for purposes
               11      of apportionment of Representatives in Congress among the several States, the Secretary shall, if
               12      he considers it feasible, authorize the use of the statistical method known as ‘sampling’ in
               13      carrying out the provisions of this title.” 13 U.S.C. §195 (emphasis added).
               14                10.   The Supreme Court has interpreted this language to prohibit the use of statistical
               15      sampling in determining the population count for purposes of apportionment. See U.S. House of
               16      Representatives, 525 U.S. 316.
               17                11.   Pursuant to federal law, “Any person aggrieved by the use of any statistical
               18      method in violation of the Constitution or any provision of law (other than this Act), in
               19      connection with the 2000 or any later decennial census, to determine the population for purposes
               20      of the apportionment or redistricting of Members in Congress, may in a civil action obtain
               21      declaratory, injunctive, and any other appropriate relief against the use of such method.” Pub. L.
               22      No. 105-119, § 209(b), 111 Stat. 2440, 2481 (1997) (13 U.S.C. § 141 note(b)). An “aggrieved
               23      person” is defined to include “any resident of a State whose congressional representation or
               24      district could be changed as a result of the use of a statistical method.” Id. § 209(d)(1) (emphasis
               25      added).
               26                12.   Neither the Census Bureau nor any other Government agency has ever undertaken
               27      an actual enumeration of undocumented immigrants in each State. And the Census Bureau is not
               28      inquiring as to citizenship status in the 2020 Census, having been permanently enjoined from

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        34                         CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 36 of 43


                   1   doing so. Accordingly, the only way Defendants could exclude undocumented immigrants from

                   2   the enumerated count of the “the whole number of persons in each State” is by relying on

                   3   incomplete and inaccurate data or extrapolating the characteristics of the entire population from a

                   4   sample.

                   5          13.     Any such “sampling,” which seeks to extrapolate the features of an entire

                   6   population from a small segment thereof, is distinguishable from “imputation,” which simply

                   7   seeks to fill in missing data as part of an effort to count individuals one by one. See Utah, 536

                   8   U.S. at 466-73.

                   9          14.     Excluding undocumented immigrants from the “the whole number of persons in

               10      each State” on the basis of statistical sampling violates the statutory prohibition against use of

               11      “the statistical method known as ‘sampling’” for “purposes of apportionment of Representatives

               12      in Congress.” 13 U.S.C. § 195.

               13             15.     Congress has directed that challenges to use to sampling for purposes of the

               14      apportionment should be heard and resolved as soon as possible, including prior to the actual

               15      apportionment of the House of Representatives: “It shall be the duty of a United States district

               16      court hearing an action brought under this section and the Supreme Court of the United States to

               17      advance on the docket and to expedite to the greatest possible extent the disposition of any such

               18      matter.” Pub. L. No. 105-119, § 209(e)(2), 111 Stat. 2440, 2481 (1997) (13 U.S.C. § 141

               19      note(e)(2)) (emphasis added).

               20             16.     These statutory violations have caused, are causing, and absent relief in this action

               21      will continue to cause harm to Plaintiffs as alleged above, and there is a substantial likelihood

               22      that the requested relief will redress this harm.

               23                                     SIXTH CLAIM FOR RELIEF
                             Violation of the Fifth and Fourteenth Amendments—Intentional Discrimination
               24                                      (U.S. Const., amend. V, XIV)
               25             17.     Plaintiffs incorporate by reference the above allegations in this Complaint.
               26             18.     The Apportionment Exclusion Order is also unlawful because it violates the core
               27      constitutional protections against unlawful discrimination enshrined in the Due Process and
               28      Equal Protection Clauses of the Fifth and Fourteenth Amendments.

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        35                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 37 of 43


                   1          19.     The Due Process Clause of the Fifth Amendment prohibits the federal

                   2   government from denying any person “equal protection of the laws” and, co-extensive with the

                   3   equal protection guarantee of the Fourteenth Amendment, prevents the federal government from

                   4   discrimination on the basis of race, ethnicity, national origin, and citizenship. U.S. Const.

                   5   amend. V.

                   6          20.     These protections apply to every person within the jurisdiction of the United

                   7   States—regardless of citizenship status, “documentation,” or any other attempted classification

                   8   criteria. See, e.g., Plyler, 457 U.S. at 210-12.

                   9          21.     Under these principles, applicable to undocumented immigrants, “invidious

               10      discriminatory purpose” cannot be “a motivating factor” in government action. Vill. of Arlington

               11      Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 266 (1977).

               12             22.     Contrary to these guarantees of Due Process and Equal Protection, the

               13      Apportionment Exclusion Order is motivated by an intent to discriminate against Black and

               14      Latinx people (generally, and, in particular, Black and Latinx immigrants), as demonstrated by

               15      the President’s consistent conduct disparaging members of these communities and seeking to

               16      dilute their political power.

               17             23.     The history here—culminating in the Apportionment Exclusion Order—is

               18      extensive. There is widespread public coverage of the President making numerous statements

               19      indicating animosity toward communities of color. See, e.g., Josh Dawsey, Trump derides

               20      protections for immigrants from ‘shithole’ countries [Haiti, El Salvador, African countries],

               21      Washington Post (Jan. 12, 2018, 4:52 AM PST),

               22      https://www.washingtonpost.com/politics/trump-attacks-protections-for-immigrants-from-

               23      shithole-countries-in-oval-office-meeting/2018/01/11/bfc0725c-f711-11e7-91af-

               24      31ac729add94_story.html; Donald J. Trump Statement on Preventing Muslim Immigration (Dec.

               25      7, 2015) https://web.archive.org/web/20160204082711/https:/www.donaldjtrump.com/press-

               26      releases/donald-j.-trump-statement-on-preventing-muslim-immigration; Eugene Scott, Trump’s

               27      History of Making Offensive Comments about Nonwhite Immigrants, Washington Post, Jan. 11,

               28      2018; Julia Hirschfeld Davis et al, Trump Alarms Lawmakers with Disparaging Words for Haiti

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        36                         CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 38 of 43


                   1   and Africa, NY Times (Jan. 11, 2018), https://www.nytimes.com/2018/01/11/us/politics/trump-

                   2   shithole-countries.html; Matthew Choi, Trump focuses on white people killed by police, defends

                   3   Confederate flag, Politico (July 14, 2020, 5:45 PM EDT),

                   4   https://www.politico.com/news/2020/07/14/trump-racism-confederate-flag-police-361205.

                   5          24.     The general statements then turned to attempts by President Trump to weaken

                   6   these communities. For example, in 2018, the President referred to Sanctuary laws and policies

                   7   as a “ridiculous, crime infested & breeding concept,” likening undocumented immigrants

                   8   protected by such laws and policies to animals. Z. Byron Wolf, Trump blasts 'breeding' in

                   9   sanctuary cities. That's a racist term (last updated, April 24, 2018, 11:58 PM ET),

               10      https://www.cnn.com/2018/04/18/politics/donald-trump-immigrants-california/index.html

               11      (emphasis added); see also Remarks by President Trump at a California Sanctuary State

               12      Roundtable (May 16, 2018), https://www.whitehouse.gov/briefings-statements/remarks-

               13      president-trump-california-sanctuary-state-roundtable/. And President Trump repeatedly tried to

               14      withhold federal funding from such states and cities, and continues to do so today, even in the

               15      midst of a global pandemic that has significantly harmed undocumented immigrants. See, e.g.,

               16      Keya Vakil, Trump to States: Crack Down on Sanctuary Cities or I’ll Hold Back Coronavirus

               17      Aid (last updated, May 12, 2020, 9:14 AM EDT),

               18      https://couriernewsroom.com/2020/04/30/trump-to-states-crack-down-on-sanctuary-cities-or-ill-

               19      hold-back-coronavirus-aid/; Louise Radnofsky & Rebecca Ballhaus, Trump Revives Idea on

               20      ‘Sanctuary Cities’ Amid Stepped Up Immigration Push, Wall Street Journal (Apr. 12, 2019),

               21      https://www.wsj.com/articles/trump-giving-strong-considerations-to-proposal-to-place-

               22      immigrants-who-enter-u-s-illegally-in-sanctuary-cities-only-11555087547.

               23             25.     In 2019, the President’s focus turned to limiting and diluting the voting power of

               24      these groups—by seeking to add a question about citizenship to the 2020 Census. When

               25      challenged about the propriety of this sudden addition, Secretary Ross claimed it was necessary

               26      to enforce the Voting Rights Act. But the courts saw through this. Secretary Ross’s decision

               27      was enjoined by three district courts, and one of those cases ended up before the Supreme Court,

               28      which vacated Secretary Ross’s decision because his stated rationale was “contrived” and

                                                                                              FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                      37                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 39 of 43


                   1   “pretextual.” Dep’t of Commerce v. New York, 139 S. Ct. at 2575-76.

                   2          26.       It was later revealed that Thomas Hofeller, a prominent redistricting strategist for

                   3   the Republic Party, was involved in drafting portions of the letter from DOJ seeking to add the

                   4   citizenship question, including portions related to the pretextual basis. See NYIC Pls.’ Mot. for

                   5   Sanctions, N.Y. Immigration Coalition v. U.S. Dep’t of Commerce, No. 1:18-cv-2921-JMF, ECF

                   6   No. 635-1 at 124-136 (S.D.N.Y. July 16, 2019); Def’s Opp. to Ltr. Mot. to Compel, N.Y.

                   7   Immigration Coal. v. U.S. Dep’t of Commerce, 1:18-cv-2921-JMF, ECF No. 451 at 3 (S.D.N.Y.

                   8   Oct. 30, 2018). This was the same Thomas Hofeller who, in 2015, prepared a study titled “The

                   9   Use of Citizen Voting Age Population in Redistricting,” in which he recommended adding a

               10      citizenship question to the Census so that states could use citizen voting age population rather

               11      than total population to redistrict. According to Hofeller, this change would be “advantageous to

               12      Republicans and non-Hispanic Whites,” while diluting the political power of Hispanics. See

               13      https://www.commoncause.org/wp-content/uploads/2019/05/2015-Hofeller-Study.pdf (last

               14      accessed July 27, 2020).

               15             27.       President Trump himself weighed in, so as to leave no question about what had

               16      driven him to add the census question struck down by the Supreme Court. On July 5, 2019, just

               17      eight days after the Supreme Court’s decision, the President publically confirmed that he had

               18      sought to add the citizenship question not to enforce the Voting Rights Act, but rather “for

               19      districting” and “for appropriations,” consistent with his attempts to withhold funding from

               20      Sanctuary states and cities. Remarks by President Trump Before Marine One Departure (July 5,

               21      2019), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-marine-one-

               22      departure-51/.

               23             28.       Taken together, the volume and consistency of the President’s statements and

               24      action demonstrate discriminatory intent. Indeed, based on the President’s own statements, this

               25      Court has itself previously concluded that there is “evidence that Defendant Trump harbors an

               26      animus against non-white, non-European aliens.” See Order Granting Plfs.’ Mot. for Prelim. Inj.,

               27      Ramos v. Nielsen, No. 18-cv-01554-EMC, ECF No 128 at 30 (N.D. Cal. Oct. 3, 2018).

               28             29.       That leads to the present. In the last two weeks alone, President Trump has noted

                                                                                                 FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         38                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 40 of 43


                   1   that “many” immigrants from Central America “are in prison for rape, murder, lots of other

                   2   things,” and blamed Mexican immigrants for the increased number of COVID-19 cases in the

                   3   United States, claiming that “sharing a 2,000-mile border with Mexico” has caused a surge in

                   4   cases. See Remarks by President Trump in Press Conference (July 14, 2020),

                   5   https://www.whitehouse.gov/briefings-statements/remarks-president-trump-press-conference-

                   6   071420/; Daniel Dale, et al., Fact check: Trump falsely suggests kids don't transmit coronavirus

                   7   and that US case surge is due in part to protests and Mexican migration (last updated, July 22,

                   8   2020, 9:48 PM ET), https://www.cnn.com/2020/07/22/politics/fact-check-trump-coronavirus-

                   9   briefing-july-22/index.html.

               10             30.     And then—on July 21, 2020—President Trump issued the Apportionment

               11      Exclusion Order at issue here. It was a sudden decision, with little or no explanation, and one

               12      that departs from the long-standing policy and practice of the United States. And it was made

               13      before the Census Bureau even developed, let alone tested a technical means to provide the

               14      required information, was made without input from the public, and was made without following

               15      typical agency process. This “specific sequence of events,” especially given the “historical

               16      background” involving the pretext of his initial census attempt, is strong indicia of discrimination

               17      and demonstrate improper motive. Arlington Heights, 429 U.S. at 267.

               18             31.     But there is direct evidence, too. The motivation is laid out in the Apportionment

               19      Exclusion Order itself, which states point blank that it seeks to punish States that the President

               20      says have adopted “policies that encourage illegal aliens to enter this country.” And there is no

               21      question that the Apportionment Exclusion Order disproportionately impacts Black and Latinx

               22      communities. Id. at 266 (citing to Washington v. Davis, 426 U.S. 229, 242 (1976)). States and

               23      communities that will suffer adversely from Defendants’ decision are those with large

               24      populations of undocumented immigrants. Undocumented immigrants are disproportionately

               25      located in States, like California and Texas, that also have large Latinx and Black populations.

               26      Those States are most likely to be disadvantaged by Defendants’ action.

               27             32.     In light of the above, the Apportionment Exclusion Order issued by President

               28      Trump is predicated on intentional discrimination against non-white, non-European

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       39                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 41 of 43


                   1   undocumented immigrants and has caused, is causing, and absent relief in this action will

                   2   continue to cause harm to Plaintiffs as alleged above. The acts of the other Defendants have

                   3   been and will be necessarily tainted by the President’s animosity toward communities of color.

                   4   Ramos v. Nielsen, 321 F. Supp. 3d 1083, 1123-24 (N.D. Cal. 2018).

                   5          33.     There is a substantial likelihood that the requested relief will redress this harm.

                   6                                       PRAYER FOR RELIEF

                   7          Plaintiffs respectfully request that this Court:
                   8          1.      Declare that the Apportionment Exclusion Order’s directive to exclude
                   9   undocumented persons from the apportionment base violates the U.S. Constitution;
               10             2.      Declare that the Apportionment Exclusion Order’s directive to exclude
               11      undocumented persons from the apportionment base is ultra vires and violates 2 U.S.C. § 2a(a)
               12      and 13 U.S.C. § 141;
               13             3.      Declare that any statement from the President to the Congress under 2 U.S.C.
               14      § 2a(a) that excludes undocumented persons residing in the United States from the
               15      apportionment base is null and void;
               16             4.      Declare that the use of statistical sampling and/or other incomplete or inaccurate
               17      methods for calculating the population for purposes of apportionment of Representatives among
               18      the States is not an “actual Enumeration” and thus violates the U.S. Constitution;
               19             5.      Declare that the use of statistical sampling to determine the population for
               20      purposes of apportionment of Representatives among the several States violates 13 U.S.C. § 195;
               21             6.      Enjoin Defendants Department of Commerce, Census Bureau, Ross, and
               22      Dillingham from excluding undocumented persons from the apportionment base following the
               23      2020 Census, or from acting in any capacity to assist the President in excluding undocumented
               24      persons from the apportionment base following the 2020 Census;
               25             7.      Enjoin Defendants Department of Commerce, Census Bureau, Ross, and
               26      Dillingham from modeling, using, or relying on statistical sampling and/or other incomplete or
               27      inaccurate methods for calculating the population for purposes of apportionment of
               28      Representatives among the States, or from acting in any capacity to assist the President in doing

                                                                                                FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        40                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 42 of 43


                   1   so;

                   2          8.      Award Plaintiffs costs, expenses, and reasonable attorneys’ fees;

                   3          9.      Award any other relief the Court deems just and proper;

                   4          10.     Maintain jurisdiction and monitorship over the action until such time as the

                   5   statement set forth in 2 U.S.C. § 2a(a), which appropriately counts undocumented persons as

                   6   persons and is otherwise consistent with the mandates of the Constitution and relevant statutes, is

                   7   provided to Congress.

                   8
                       Dated: August 18, 2020                             LATHAM & WATKINS LLP
                   9
                                                                          By: /s/ Sadik Huseny
               10

               11                                                         Steven M. Bauer (Bar No. 135067)
                                                                          Sadik Huseny (Bar No. 224659)
               12                                                         Amit Makker (Bar No. 280747)
                                                                          Shannon D. Lankenau (Bar. No. 294263)
               13                                                         Cindy Guan (Bar No. 317036)
                                                                          LATHAM & WATKINS LLP
               14                                                         505 Montgomery Street, Suite 2000
                                                                          San Francisco, CA 94111
               15                                                         Telephone: 415.391.0600
                                                                          Facsimile: 415.395.8095
               16
                                                                          Richard P. Bress (admitted pro hac vice)
               17                                                         LATHAM & WATKINS LLP
                                                                          555 Eleventh Street NW, Suite 1000
               18                                                         Washington, D.C. 20004
                                                                          Telephone: 202.637.2200
               19                                                         Facsimile: 202.637.2201
               20                                                         Attorneys for Plaintiffs City of San Jose,
                                                                          California; King County, Washington;
               21                                                         Arlington County, Virginia; Harris County,
                                                                          Texas; Black Alliance for Just Immigration;
               22                                                         Sam Liccardo; Rodney Ellis; Zerihoun Yilma;
                                                                          Lovette Kargbo-Thompson; and Santcha
               23                                                         Etienne
               24

               25

               26

               27

               28

                                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       41                          CASE NO. 5:20-cv-05167-LHK
              Case 5:20-cv-05167-LHK-RRC-EMC Document 46 Filed 08/18/20 Page 43 of 43


                   1                                     Kristen Clarke (pro hac vice pending)
                                                         Jon M. Greenbaum (Bar No. 166733)
                   2                                     Ezra D. Rosenberg (admitted pro hac vice)
                                                         Dorian L. Spence (admitted pro hac vice)
                   3                                     Maryum Jordan (admitted pro hac vice)
                                                         Ajay Saini (admitted pro hac vice)
                   4                                     LAWYERS’ COMMITTEE FOR CIVIL
                                                         RIGHTS UNDER LAW
                   5                                     1500 K Street NW, Suite 900
                                                         Washington, DC 20005
                   6                                     Telephone: 202.662.8600
                                                         Facsimile: 202.783.0857
                   7
                                                         Attorneys for Plaintiffs City of San Jose,
                   8                                     California; King County, Washington; Harris
                                                         County, Texas; Black Alliance for Just
                   9                                     Immigration; Sam Liccardo; Rodney Ellis;
                                                         Zerihoun Yilma; Lovette Kargbo-Thompson;
               10                                        and Santcha Etienne

               11                                        Mark Rosenbaum (Bar No. 59940)
                                                         PUBLIC COUNSEL
               12                                        610 South Ardmore Avenue
                                                         Los Angeles, California 90005
               13                                        Telephone: 213.385.2977
                                                         Facsimile: 213.385.9089
               14
                                                         Attorneys for Plaintiff City of San Jose
               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                               FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
 SAN FRANCISCO                                      42                           CASE NO. 5:20-cv-05167-LHK
